Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 1 of 15 PageID #:213




                      Exhibit A
   Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 2 of 15 PageID #:214




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ERIKA BROWN, LISA SATCHEL,                       )
KENNETH BREWER, and PHYLLIS GRAY                 )
on behalf of themselves and all others           )
similarly situated,                              )
                                                 )
               Plaintiff,                        )
                                                 )         Case No. 18-cv-7585
       vs.                                       )
                                                 )
WALGREENS BOOTS ALLIANCE, INC.,                  )
                                                 )
               Defendants.


                               Agreed Confidentiality Order

        The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

 accordingly, it is ORDERED:

        1.      Scope. All materials produced or adduced in the course of discovery, including

 initial disclosures, responses to discovery requests, deposition testimony and

 exhibits, and information derived directly therefrom (hereinafter collectively “documents”),

 shall be subject to this Order concerning Confidential Information as defined below. This Order

 is subject to the Local Rules of this District and the Federal Rules of Civil Procedure on matters

 of procedure and calculation of time periods.

         2.    Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL” by the producing party that falls within

one or more of the following categories: (a) information prohibited from disclosure by statute;



                                                 1
   Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 3 of 15 PageID #:215



(b) information that reveals trade secrets; (c) research, technical, commercial or financial

information that the party has maintained as confidential; (d) medical information concerning

any individual; (e) personal identity information; (f) income tax returns (including attached

schedules and forms), W-2 forms and 1099 forms; or (g) personnel or employment records of a

person who is not a party to the case. Information or documents that are available to the public

may not be designated as Confidential Information.

        3.     Designation.

               (a)     A party may designate a document as Confidential Information for

 protection under this Order by placing or affixing the word “CONFIDENTIAL” on the

 document and on all copies in a manner that will not interfere with the legibility of the

 document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

 summaries or descriptions that contain the Confidential Information.            The marking

 “CONFIDENTIAL” shall be applied prior to or at the time of the documents are produced or

 disclosed. Applying the marking “CONFIDENTIAL” to a document does not mean that the

 document has any status or protection by statute or otherwise except to the extent and for the

 purposes of this Order.        Any copies that are made of any documents marked

 “CONFIDENTIAL” shall also be so marked, except that indices, electronic databases or lists of

 documents that do not contain substantial portions or images of the text of marked documents

 and do not otherwise disclose the substance of the Confidential Information are not required to

 be marked.

               A party may designate a document as Highly Confidential Information for




                                               2
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 4 of 15 PageID #:216



protection under this Order by placing or affixing the words “HIGHLY CONFIDENTIAL” on

the document and on all copies in a manner that will not interfere with the legibility of the

document. As used in this Order, “copies” includes electronic images, duplicates, extracts,

summaries or descriptions that contain the Confidential Information. The marking “HIGHLY

CONFIDENTIAL” shall be applied prior to or at the time of the documents are produced or

disclosed. Applying the marking “HIGHLY CONFIDENTIAL” to a document does not mean

that the document has any status or protection by statute or otherwise except to the extent and

for the purposes of this Order. Any copies that are made of any documents marked “HIGHLY

CONFIDENTIAL” shall also be so marked, except that indices, electronic databases or lists of

documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to

be marked. Documents marked “HIGHLY CONFIDENTIAL” may be shown to all categories

of individuals listed in Section 5(b), except parties as defined in Section 5(b)(2). For the

avoidance of doubt, documents marked “HIGHLY CONFIDENTIAL” may be shown to in-

house counsel for the parties.

               A party may designate a document as Highly Confidential if, in the good faith

belief of such party and its Counsel, such non-public information and/or materials is among that

considered to be most highly sensitive, confidential or proprietary information by the party,

including but not limited to trade secret or other confidential research, development,

manufacturing, and financial information. (b)       The   designation   of   a   document    as

Confidential Information is a certification by an attorney or a party appearing pro se that the




                                                3
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 5 of 15 PageID #:217



document contains Confidential Information as defined in this order.

         4.     Depositions.

         Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Information until the

expiration of the following: No later than the fourteenth day after the transcript is delivered to

any party or the witness, and in no event later than 60 days after the testimony was given,

Within this time period, a party may serve a Notice of Designation to all parties of record as to

specific portions of the testimony that are designated Confidential Information, and thereafter

only those portions identified in the Notice of Designation shall be protected by the terms of

this Order. The failure to serve a timely Notice of Designation shall waive any designation of

testimony taken in that deposition as Confidential Information, unless otherwise ordered by the

Court.

         5.    Protection of Confidential Material.

                (a)     General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof. In a

putative class action, Confidential Information may be disclosed only to the named plaintiff(s)

and not to any other member of the putative class unless and until a class including the putative

member has been certified.

                (b)     Limited Third-Party Disclosures.       The parties and counsel for the

parties shall not disclose or permit the disclosure of any Confidential Information to any third



                                                4
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 6 of 15 PageID #:218



person or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the

following categories of persons may be allowed to review Confidential Information:

               (1)    Counsel. Counsel for the parties, including both outside and in-house
                      counsel, and employees of counsel who have responsibility for the
                      action;

               (2)    Parties. Individual parties and employees of a party but only to the
                      extent counsel determines in good faith that the employee’s assistance is
                      reasonably necessary to the conduct of the litigation
                      in which the information is disclosed;

               (3)    The Court and its personnel;

               (4)    Court Reporters and Recorders. Court reporters and recorders engaged
                      for depositions;

               (5)    Contractors. Those persons specifically engaged for the limited purpose
                      of making copies of documents or organizing or processing documents,
                      including outside vendors hired to process electronically stored
                      documents;

               (6)    Consultants and Experts. Consultants, investigators, or experts
                      employed by the parties or counsel for the parties to assist in the
                      preparation and trial of this action but only after such persons have
                      completed the certification contained in Attachment A, Acknowledgment
                      of Understanding and Agreement to Be Bound;

               (7)    Witnesses at depositions. During their depositions, witnesses in this
                      action to whom disclosure is reasonably necessary. Witnesses shall not
                      retain a copy of documents containing Confidential Information, except
                      witnesses may receive a copy of all exhibits marked at their depositions
                      in connection with review of the transcripts. Pages of transcribed
                      deposition testimony or exhibits to depositions that are designated as
                      Confidential Information pursuant to the process set out in this Order
                      must be separately bound by the court reporter and may not be disclosed
                      to anyone except as permitted under this Order.

               (8)    Author or recipient. The author or recipient of the document (not
                      including a person who received the document in the course of
                      litigation); and


                                               5
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 7 of 15 PageID #:219




               (9)     Others by Consent. Other persons only by written consent of the
                       producing party or upon order of the Court and on such conditions as
                       may be agreed or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

         6.    Inadvertent Failure to Designate.         An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a

reasonable effort to assure that the document is treated in accordance with the provisions of this

Order.    No party shall be found to have violated this Order for failing to maintain the

confidentiality of material during a time when that material has not been designated

Confidential Information, even where the failure to so designate was inadvertent and where the

material is subsequently designated Confidential Information.

         7.    Filing of Confidential Information. This Order does not, by itself, authorize

the filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with LR 26.2.


                                                6
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 8 of 15 PageID #:220



       8.      No Greater Protection of Specific Documents. Except on privilege grounds

not addressed by this Order, no party may withhold information from discovery on the ground

that it requires protection greater than that afforded by this Order unless the party moves for an

order providing such special protection.

       9.      Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

               (a)    Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis

for its belief that the confidentiality designation was not proper and must give the designating

party an opportunity to review the designated material, to reconsider the designation, and, if no

change in designation is offered, to explain the basis for the designation. The designating party

must respond to the challenge within five (5) business days.

               (b)    Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.



                                                7
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 9 of 15 PageID #:221



       10.     Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial.            Nothing in this

Order shall be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or that anticipates that another party may present

Confidential information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       12.     Confidential Information Subpoenaed or Ordered Produced in Other
Litigation.

               (a)    If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

               (b)    The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the


                                                8
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 10 of 15 PageID #:222



subpoena to issue.

                (c)    The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information in the court from which the subpoena or order issued.

The designating party shall bear the burden and the expense of seeking protection in that court

of its Confidential Information, and nothing in these provisions should be construed as

authorizing or encouraging a receiving party in this action to disobey a lawful directive from

another court. The obligations set forth in this paragraph remain in effect while the party has in

its possession, custody or control Confidential Information by the other party to this case.

          13.   Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have

been filed under seal, and the party asserting confidentiality will have the burden of

demonstrating the propriety of filing under seal.

          14.   Obligations on Conclusion of Litigation.

                (a)     Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                (b)    Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked “CONFIDENTIAL” or “HIGHY CONFIDENTIAL” under this Order,

including copies as defined in ¶ 3(a), shall be returned to the producing party unless: (1) the



                                                9
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 11 of 15 PageID #:223



document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction and certification of that destruction; or (3) as to documents bearing

the notations, summations, or other mental impressions of the receiving party, that party elects

to destroy the documents and certifies to the producing party that it has done so.

               (c)     Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

protected under this Order. An attorney may use his or her work product in subsequent

litigation, provided that its use does not disclose or use Confidential Information.

               (d)     Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.

         15.   Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

         16.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or



                                                10
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 12 of 15 PageID #:224



material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

       17.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this

Order by its terms.

       So Ordered.




                                              11
   Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 13 of 15 PageID #:225




 Dated:
                                             U.S. District Judge




 WE SO MOVE                                         WE SO MOVE
 and agree to abide by the                          and agree to abide by the
 terms of this Order                                terms of this Order

By: /s/ Peter J. O’Meara                       By: /s/ Mitchell M. Breit

Peter J. O’Meara
Foley & Lardner LLP                            Mitchell M Breit (admitted pro hac vice)
321 North Clark Street, Suite 2800             SIMMONS HANLY CONROY LLC
Chicago, Illinois 60654-5313                   112 Madison Avenue
Tel: (312) 832-4914                            New York, New York 10016-7416
Fax: (312) 832-4700                            Telephone:    (212) 784-6400
pomeara@foley.com                              Facsimile:    (212) 213-5949
                                               mbreit@simmonsfirm.com


Jay N. Varon (admitted pro hac vice)           Trent B. Miracle
David A. Hickerson (pro hac vice motion to     SIMMONS HANLY CONROY LLC
be submitted)                                  One Court Street
Foley & Lardner LLP                            Alton, Illinois 62002
3000 K Street, N.W.                            Telephone:      (618) 259-2222
Suite 600                                      Facsimile:      (618) 259-2222
Washington, D.C. 20007-5109                    tmiracle@simmonsfirm.com
Tel: (202) 672-5380
Fax: (202) 672-5399
jvaron@foley.com
dhickerson@foley.com


Attorneys for Defendant Walgreens Boots        Attorneys for Plaintiff Erika Brown on behalf
Alliance, Inc.                                 of herself and all others similarly situated




                                              12
  Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 14 of 15 PageID #:226



                                        ATTACHMENT A



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ERIKA BROWN, LISA SATCHEL,                      )
KENNETH BREWER, and PHYLLIS GRAY                )
on behalf of themselves and all others          )
similarly situated,                             )
                                                )
              Plaintiff,                        )
                                                )          Case No. 18-cv-7585
        vs.                                     )
                                                )
WALGREENS BOOTS ALLIANCE, INC.,                 )
                                                )
              Defendants.




                                   ACKNOWLEDGMENT
                                         AND
                                 AGREEMENT TO BE BOUND


         The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated                                                 in the above-captioned action and attached

hereto, understands the terms thereof, and agrees to be bound by its terms. The undersigned

submits to the jurisdiction of the United States District Court for the Northern District of Illinois

in matters relating to the Confidentiality Order and understands that the terms of the

Confidentiality Order obligate him/her to use materials designated as Confidential Information in

accordance with the Order solely for the purposes of the above-captioned action, and not to

disclose any such Confidential Information to any other person, firm or concern.
            Case: 1:18-cv-07585 Document #: 27-1 Filed: 03/01/19 Page 15 of 15 PageID #:227



                  The undersigned acknowledges that violation of the Confidentiality Order may

          result in penalties for contempt of court.



          Name:

          Job Title:

          Employer:

          Business Address:




          Date:

                                                 Signature




4830-2001-2937
